Caton, C. J. The town meeting at the court-house was convened in pursuance of the notice, and in the place specified therein, and was organized strictly in pursuance of the provisions of the law, and beyond all doubt the business transacted at that meeting was legal and binding upon the town; and the election there held was valid. The meeting subsequently organized has not the least semblance of legality about it. It was at a place different from that mentioned in the notice, and after the regular meeting was organized, and more than forty votes cast. Indeed, it has the appearance of a secession from the regular town meeting, by a disappointed or discontented faction; and what took place there cannot deprive the relator of his right to a commission for the office to which he was elected, at a regular town meeting duly organized and held. It is objected, that the defendant has already issued a certificate for another, to whom has been issued a commission for the same office. That cannot affect the rights of the relator. As well might it be contended that a certificate issued to one without color of an election, would prevent the clerk from issuing the certificate to the relator. We do not propose to turn the others out of office on an application for a mandamus. They are not parties to this record, and are not bound by this adjudication. All that the court can do, and all it is asked to do in this proceeding, is to compel the county clerk to issue to the relator a certificate of election, which the proof shows he was entitled to. Our right and our duty to do this was fully considered and settled in The People ex rel. v. Matteson, 17 Ill. 167. A peremptory mandamas should have been issued. The judgment of the Circuit Court is reversed and the cause remanded, with directions to award the writ as prayed for. Judgment reversed.